Citation Nr: 1647918	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from January 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

The Board notes that the issue regarding hearing loss was initially characterized as a single issue of entitlement to service connection for bilateral hearing loss.  Here, there are different outcomes regarding the right and left ears.  For the sake of clarity, therefore, the Board has recharacterized the single issue as two separate issues (right ear hearing loss and left ear hearing loss), as expressed above.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have left ear hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Here, letters dated February 2010 and September 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016)

VA has a duty to assist the Veteran in the development of the claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  Post-service treatment records have been incorporated in to the claims file as well. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in August 2010.  This examination involved a thorough review of the claims file and each opinion of an examiner was supported by a sufficient rationale.  Therefore, the Board finds that the examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal and has been represented throughout his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

I. The Merits of the Claim

The Veteran contends that he currently suffers from left ear hearing loss as a result of acoustic trauma he sustained in active duty service. 

Governing Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2016).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352   (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has left ear hearing loss as a result of in-service noise exposure.  In his substantive appeal, the Veteran argued that he exposed to loud noise during service as a tank driver and a 105 mm, .50 caliber machine gunner.  He stated he was not provided with hearing protection.  

The Veteran's DD 214 indicates that his military occupational specialty was as an armor crewman. 

According to his service treatment records, the Veteran's Report of Medical History and Report of Medical Examination are absent of complaint, treatment, or diagnosis for hearing problems.

The Board notes that prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967, have been converted to ISO-ANSI standards as shown below. 

A review of the record reveals that at the time of the Veteran's January 1965 service enlistment examination, he was noted to have the following decibel level reading:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
-
5

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
20
-
10

According to the Report of Medical History in January 1965, the Veteran does not report any abnormalities in his hearing at entrance or prior to service. There were no complaints of hearing loss in service.

According to the August 1967 separation examination the Veteran's decibel level reading was the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
0

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
5

On his August 1967 Report of Medical History, the Veteran checked the "no" box when asked if he had or had ever had hearing loss or running ears.

The record does not contain any complaints or findings of left ear hearing loss in close proximity to the Veteran's period of service.

The Veteran was afforded a VA examination in August 2010, where he reported bilateral hearing loss and tinnitus.  The Veteran stated that to the best of his ability his hearing was within normal limits when he entered active duty.  He stated that the first time he noticed hearing loss was "approximately 1966."  As a civilian, he has been exposed to noise from heavy equipment.  He did not report a history of hunting and/or use of firearms on a recreational basis.   

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner determined the Veteran's left ear had mild conductive loss in the left ear. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for left ear hearing loss must be denied.

The Board acknowledges the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his MOS.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154 (a).  Service incurrence of acoustic trauma has been demonstrated.

However, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

While the Board recognizes the Veteran's sincere belief in his left ear hearing loss claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a left ear hearing loss disability caused or aggravated by military service during any period of his appeal.  Indeed, as noted above, according to the objective evidence of record, the August 2010 VA audiometric examination results, despite the examiner's diagnosis, the pure tone thresholds does not demonstrate sensorineural hearing loss as defined by VA regulations.  Here, the August 2010 VA examination findings for the left ear is not a disability as the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2016).

The Board has considered the Veteran's assertions that his left ear hearing problems are due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing problems with the left ear in service and thereafter.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Moreover, they are not always competent to diagnose themselves with a disability.  

In this case, the question of whether there is an actual hearing loss disability is answered by audiometric testing, and not by lay diagnosis, or even the diagnosis of the examiner administering the testing.  By regulation, VA defines what constitutes hearing loss, and does so by reference to audiometric findings and speech recognition scores.  The fact that diagnostic testing is required to establish the requisite level of impairment to legally constitute hearing loss renders lay opinions concerning the presence of hearing loss incompetent.  In other words, the Veteran is not competent to diagnose himself with left ear hearing loss.  Moreover, the examiner's diagnosis of hearing loss is not controlling where the audiometric tests on which it is based actually show the absence of hearing loss for VA purposes.  Consequently, in light of the August 2010 VA examination findings showing that the Veteran does not have a current left ear disability for VA compensation purposes, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

As there is no competent evidence of a current left ear hearing loss disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for left ear hearing loss is denied.





REMAND

The Veteran contends his right ear hearing loss and tinnitus stems from acoustic trauma during military service. 

In August 2010, the Veteran underwent a VA audiological examination where he was diagnosed with moderate to moderately severe mixed loss in the right ear.  The VA examiner opined that the "type of loss measured today is not consistent with noise induced hearing loss.  Today's measurements indicate that the loss is mainly conductive in nature while hearing loss due to noise exposure is sensorineural in nature."  The Board finds that this opinion is inadequate as it provides no explanation or rationale as to why it is conductive hearing loss and not sensorineural.  Therefore, a new etiological opinion is needed.

Furthermore, the VA examiner stated, "[a] [r]eview of the [service treatment records] show hearing was normal at the time of his induction in the military and normal at the time of his separation from active duty with no change in hearing that would be more than normal progression." 

The Board points out that the absence of service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the VA examiner's rationale focused on the absence of hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, the treatment for acoustic neuroma, and his lay statements, etc.  Based on the foregoing, clarification is needed regarding the etiology of any current right ear hearing loss, including a discussion of the effects of any in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In light of the foregoing, the Board finds that the Veteran should be afforded a VA audiological examination for an opinion as to whether the Veteran's claimed right ear hearing loss is related to his military service.

Finally, regarding the Veteran's claim for tinnitus, as the VA examiner determined that the Veteran's tinnitus is "likely as not a symptom associated with hearing loss," the Board finds that it is inextricably intertwined with the claim for right ear hearing loss and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified audiologist to determine the likely etiology of his current hearing loss and tinnitus.  The claims file should be made available to and reviewed by the VA examiner.

The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right ear hearing loss is etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is etiologically related to service. 

In providing the requested opinions, the examiner should consider whether noise exposure from the Veteran's in-service occupational duties caused these conditions post-service.  The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. After completing the above actions, and any other indicated development, the remaining claims on appeal should be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


